DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	Previous drawing objections are withdrawn in light of Applicant’s Remarks filed 01/31/2022. Drawings filed 04/30/2018 are accepted. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Johns on June 1, 2022. 

The application has been amended as follows: 
Rejoin claims 3, 5-13,16-19, 21. 
Cancel claims 22-24.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner can find no reason to combine or modify the references of record to teach the amended claim language of claim 1, specifically the addition of a grip lever as recited and the parallel grip axis and actuator axis, as well as the other remaining limitations. Pfeiffer does not teach the grip lever as recited. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks pages 1-5, filed 01/31/2022 with respect to the drawing objections and the 102 rejection of claims 1,2,14,15 have been fully considered and are persuasive.  The drawing objections and the 35 USC 102 rejection of claims 1,2,14,15 has been withdrawn. Claims 3,5-13,16-19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675




/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675